DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian C. Almiller on May 27, 2021.







The application has been amended as follows: 






Claim 1 (currently amended) driving device to drive a motor having coils, the driving device comprising:
a connection switching device to switch a connection state of the coils; 
a converter to generate a bus voltage:
an inverter to convert the bus voltage to an AC voltage and supply the AC voltage to the coils:
a temperature sensor to detect a room temperature; and
a controller to switch a connection state of the coils based on a detected temperature by the temperature sensor,
wherein the converter changes a level of the bus voltage after the connection

state of the coils is switched by the connection switching 
Claim 11 (currently amended) The driving device according to 
Claim 15 (Currently amended) An air conditioner comprising: 
a motor having coils;
a compressor driven by the motor; and 
a driving device to drive the motor, 
wherein the driving device comprises:
a connection switching device to switch a connection state of the coils ;
a converter to generate a bus voltage;
an inverter to convert the bus voltage to an AC voltage and supply the AC voltage to the coils;
a temperature sensor to detect a room temperature; and
a controller to switch a connection state of the coils based on a detected temperature by the temperature sensor,
after the connection state of the coils is switched by the connection switching 
Claim 16 (Currently amended) A method for driving a motor having coils, the method using a converter to generate a bus voltage and an inverter to convert the bus voltage to an AC voltage and supply the AC voltage to the coils;
the method comprising:

detecting a room temperature; 
switching a connection state of the coils based on a detected temperature detected in the temperature detection step; and
changing a level of the bus voltage after the connection state of the coils is switched.












REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claims 1, 15 and 16, the reasons for allowance are referred to Office Action dated 02/19/2021 and Applicant’s REMARKS dated 04/27/2021.
Claims 2-8, 10-14 and 17 are allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846